

113 HR 3303 IH: Sensible Oversight for Technology which Advances Regulatory Efficiency Act of 2013
U.S. House of Representatives
2013-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3303IN THE HOUSE OF REPRESENTATIVESOctober 22, 2013Mrs. Blackburn (for herself, Mr. Gene Green of Texas, Mr. Walden, Ms. DeGette, Mr. Butterfield, and Mr. Gingrey of Georgia) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to provide for regulating medical software, and for other purposes.1.Short titleThis Act may be cited as the Sensible Oversight for Technology which Advances Regulatory Efficiency Act of 2013 or the SOFTWARE Act of 2013.2.Medical software(a)Definition of medical softwareSection 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321) is amended by adding at the end the following:(ss)The term medical software means software that is intended for human or animal use and—(1)(A)is intended to be marketed to directly change the structure or any function of the body of man or other animals; or(B)is intended to be marketed for use by consumers and makes recommendations for clinical action that—(i)includes the use of a drug, device, or procedure to cure or treat a disease or other condition without requiring the involvement of a health care provider; and(ii)if followed, would change the structure or any function of the body of man or other animals;(2)is not software whose primary purpose is integral to the functioning of a drug or device; and(3)is not a component of a device..(b)RegulationSubchapter A of chapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by adding at the end the following:524B.Medical software(a)In generalThe provisions of this Act shall apply with respect to medical software to the same extent and in the same manner as such provisions apply with respect to devices.(b)DelegationThe Secretary shall delegate primary jurisdiction for regulating medical software to the center at the Food and Drug Administration charged with regulating devices..3.Clinical software and health software(a)DefinitionsSection 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321), as amended by section 2(a), is further amended by adding at the end the following:(tt)(1)The term clinical software means clinical decision support software or other software (including any associated hardware and process dependencies) intended for human or animal use that—(A)captures, analyzes, changes, or presents patient or population clinical data or information and may recommend courses of clinical action, but does not directly change the structure or any function of the body of man or other animals; and(B)is intended to be marketed for use only by a health care provider in a health care setting.(2)The term health software means software (including any associated hardware and process dependencies) that is not medical software or clinical software and—(A)that captures, analyzes, changes, or presents patient or population clinical data or information;(B)that supports administrative or operational aspects of health care and is not used in the direct delivery of patient care; or(C)whose primary purpose is to act as a platform for a secondary software, to run or act as a mechanism for connectivity, or to store data..(b)ProhibitionSubchapter A of chapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.), as amended by section 2(b), is further amended by adding at the end the following:524C.Clinical software and health softwareClinical software and health software shall not be subject to regulation under this Act..(c)Sense of CongressIt is the sense of the Congress that—(1)clinical software and health software (as defined in section 201(tt) of the Federal Food, Drug, and Cosmetic Act, as added by subsection (a))—(A)advance the goals of enhanced patient safety and continued innovation;(B)hold much promise to lower costs and improve the health of patients; and(C)can improve the quality and efficacy of health care provider services; and(2)the President and the Congress should work together to develop and enact legislation that establishes a risk-based regulatory framework for such clinical software and health software that reduces regulatory burdens, promotes patient safety, and fosters innovation.4.Exclusion from definition of deviceSection 201(h) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321) is amended—(1)in paragraph (2), by striking or other animals, or and inserting or other animals,;(2)in paragraph (3), by striking and; and(3)by inserting after paragraph (3) the following new paragraphs:(4)is not medical software, or(5)is not clinical software or health software, and.